DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 recite “absolute(s)”, “an absolute”, and “the absolute”.  Applicant discloses two different scope of what an “absolute” is, without a clear indication of which applies to the present claims.  The following are found in Applicant’s disclosure as pre-grant publication US 20200281846.
[0009] The absolute is an extract, generally obtained from a vegetal material, widely used in the perfume industry. In contrast with plant extracts that are commonly used in cosmetics, the absolute is obtained by alcoholic transformation of one concrete, which is itself obtained by extraction with a volatile organic solvent. The absolutes may contain molecules that are different from those contained in the usual cosmetic plant extracts. More specifically, the absolute is obtained from a concrete, which is generally prepared by maceration of a fresh plant (flowers, roots, leaves, barks, berries, etc.) in a hydrocarbon volatile 
[0010] The concrete, which contains waxes …, cannot be used in alcoholic perfumery as such but can be used in soaps.
[0011] Hence, the elimination, at least partial, of the waxes is necessary. This elimination is achieved by frosting and filtration: …. Afterwards, the alcohol is evaporated to obtain the absolute.

According to the above paragraphs, “the absolute” is different in composition and is obtained in s specific method in contrast with “the usual plant extract”.  On the other hand Applicant also states the following.
[0015] In the context of the present invention, by absolute , it should be understood any extract of a vegetal material, which can be obtained by any method known to those skilled in the art (cf. for example: Girard L: Etat actuel de la question des concretes et des absolues de concretes , Industries de la parfumerie, Vol. 2, Jan. 1, 1947, pages 183-262), and in particular by the following method: [0016] preparation of a concrete in a pasty form [0017] by maceration of the fresh vegetal material in a hydrocarbon volatile organic solvent …; [0018] followed by the evaporation of the solvent or the solvent mixture; [0019] elimination, at least partial, of the waxes contained in the concrete thus obtained so as to obtain the absolute by [0020] addition of alcohol; [0021] homogenization of the solution …; [0023] and evaporation of the alcohol.

In the above passage however “In the context of the present invention”, absolute is “understood [as] any extract of a vegetal material, which can be obtained by any method known” to the skilled person.  Underlined portions such as “for example” indicate that the method recited in paragraphs [0016] – [0023] (and [0009]-[0011] above) is but an example, i.e., not the sole, method for preparing an “absolute”.  Therefore it is unclear what “the”, or “an” absolute in the claims means.
 “any extract of a vegetal material, which can be obtained by any method known to those skilled in the art”, not limited to the absolute prepared according to the method of Girard.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Huber (US 2017/0224757).
Huber teaches topical compositions containing natural and botanical extracts for use in inhibiting  one, two, or three of (a)-(c): (a) demethylation of PP2A by PME-1 methylesterase; (b) formation of free radicals and reactive oxygen species; and/or (c) inflammation (title; abstract; paras.0012, 0063-64, 0127  ).  The inhibitory effect is used in topical compositions to whiten skin (para.027).  The botanical extracts specifically include those of juniper berry fruit and .  

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim (KR 101179589 B1).
Kim teaches using extract of magnolia officinalis cortex or bark for skin whitening (title; abstract).  

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pain (US 2010/0209407).
Pain teaches that extract of Juniperus communis (juniper berry) decreases POMC gene in melanocytes and decreases the expression of at least a receptor chosen between MC-1R and/or .mu.  opioid receptor in melanocytes (para.0114).  It is “particularly  interesting to decrease skin pigmentation, for whitening or lightening effect, to increase brightness of tint, to prevent and/or fight against pigmentation spots related or unrelated to aging” (id.; see title; abstract; Table III; claims 24, 26).

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wirth (US 2014/0323950).
Wirth teaches sweet violet (Viola odorata) extract as comprising “skin-lightening compounds which are well known to the person skilled in the art” (para.0038) and further teaches treating skin with the same (claim 33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 2017/0224757) as applied to claims 1, 2, 4, and 8 above, and further in view of Wirth (US 2014/0323950).
Huber and Wirth individually do not teach using a combination of extracts of magnolia and violet, juniper and violet, or magnolia, juniper, and violet. 
However it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huber and Wirth and use the combination of extracts recited in the instant claims. The skilled person would have been taught/suggested/motivated to do so because both references are drawn to skin-whitening, and “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  MPEP §2144.06 (I) (citations omitted).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/H. SARAH PARK/
Primary Examiner, Art Unit 1615